NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 08/03/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	No claims have been cancelled.
Claims 1-11 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Melcher, Attorney of Record, on 08/23/2022.

The application has been amended as follows: 
Claim 1, lines 5-6, “to support the plurality of weight plates dropped thereon and not a grip portion of a bar of a barbell weight bar” has been amended to --to support the plurality of weight plates mounted on a barbell weight bar dropped thereon and not a grip portion of a bar of the barbell weight bar--

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a jerk block in combination with all of the structural and functional limitations, and further comprising a platform having a flat surface sized and constructed to hold a plurality of weight plates and a weight chock to prevent the plurality of weight plates from rolling off of the flat surface of the platform, the platform having a size of 35cm to 60cm in length and 35cm to 60cm in width and is configured to support the plurality of weight plates mounted on a barbell weight bar dropped thereon and not a grip portion of a bar of the barbell weight bar; a rig connector for removably mounting the platform to a first rig support of a weight lifting rig so that the flat surface is horizontal, the weight lifting rig comprising the first rig support and a second rig support spaced apart 1.31 meters or less, the first rig support and the second rig support are connected at a top of the weight lifting rig, the first rig support and the second rig support rise vertically from a floor, the first rig support and the second rig support are parallel, the first rig support and the second rig support each have a plurality of holes spaced along their length; and a lock constructed to removably lock or clamp the jerk block in place using at least one of the plurality of holes on the first rig support, wherein the jerk block is configured for use of clean, snatch or jerk lifts of the plurality of weight plates from or to the platform when the jerk block is mounted on the first rig support, and wherein the jerk block is configured to be supported above the floor by the first rig support.
The closest prior art of record to McIntosh (US Patent No. 4,205,838, cited in the PTO-892 mailed 09/14/2021) teaches a jerk block (17-19) comprising a platform (17) having a flat surface sized and constructed to hold a plurality of weight plates (P) and a weight chock (18, 19) to prevent the plurality of weight plates from rolling off of the flat surface of the platform, wherein the platform is configured to support the plurality of weight plates mounted to a barbell weight bar dropped thereon and not a grip portion of a bar of the barbell weight bar, a rig connector (13) for removably mounting the platform to a first rig support (12) so that the flat surface is horizontal, and a lock (16) constructed to removably lock the jerk block in place using at least one hole (14) on the first rig support. McIntosh does not teach the rig connector being removably connected to a weight lifting rig comprising the first rig support and a second rig support spaced apart and connected to each other as claimed.
The prior art of record to Kimura (US Patent No. 9,682,275, cited in the PTO-892 mailed on 02/03/2022) teaches a jerk block (600) comprising a platform (610) having a flat surface and sized and constructed to hold a plurality of weight plates and a weight chock (612) to prevent the plurality of weight plates from rolling off of the flat surface of the platform, wherein the platform is configured to support the plurality of weight plates mounted on a barbell weight bar dropped thereon and not a grip portion of a bar of the barbell weight bar, a rig connector (630) for removably mounting the platform to a first rig support (620) so that the flat surface is horizontal, and a lock (640) constructed to removably lock the jerk block in place using at least one hole (622) on the first rig support. Kimura does not teach the rig connector being removably connected to a weight lifting rig comprising the first rig support and a second rig support spaced apart and connected to each other as claimed.
The prior art of record to Hummer (US Publication No. 2007/0049472, cited in the PTO-892 mailed 09/14/2021) teaches a jerk block (200) comprising a platform (202) having a flat surface sized and constructed to hole a plurality of weight plates (weight plates of dumbbell) and a weight chock (208) to prevent the plurality of weight plates from rolling off of the flat surface of the platform, a rig connector (32) for removably mounting the platform to a first rig support (8) of a weightlifting rig so that the flat surface is horizontal, the weight lifting rig comprising the first rig support and a second rig support (8) spaced apart from one another and connected at a top of the weight lifting rig, the first rig support and the second rig support rise vertically from a floor, the first rig support and the second rig support are parallel, and the first rig support and the second rig support each have a plurality of holes (26) spaced along their length (see Fig. 12), and a lock (34) constructed to removably lock the jerk block in place using at least one hole (26) on the first rig support. Hummer specifically teaches the invention is sized and constructed to support dumbbells, and there is no teaching or indication that the platforms of Hummer are capable of supporting a plurality of weight plates mounted on a barbell weight bar dropped thereon and not a grip portion of a bar of the barbell weight bar. A modification to render the platform of Hummer capable of supporting a plurality of weight plates mounted on a barbell weight bar dropped thereon and not a grip portion of a bar of the barbell weight bar would require extensive structural changes and would destroy the intended purpose of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784